Title: Remission for Jane Dauphin, 19 January 1817
From: Madison, James
To: 


        
          [19 January 1817]
        
        Whereas it has been represented to me that at a District Court of the United States for the District of Delaware a vessel and Cargo belonging to John Dauphin decd., late of that District, were condemned, as forfeited to the United States, for a breach of the Revenue Laws of the United States, & that Circumstances have now been disclosed on the part of Jane Dauphin, the widow and surviving administratrix of the said John Dauphin, which entitle the Estate of her Intestate to a Remission of the Interest which the United States have in the said forfeiture or any penalty incurred in the case: Now therefore be it known, that I, James Madison, President of the United States, in consideration of the premises, & for other good causes me thereunto moving, have remitted and I do hereby remit all the Interest which the United States have in the said forfeiture or in any penalty, incurred in the case; willing and requiring however that the said Jane Dauphin first pay & satisfy all legal costs & charges.
        In testimony whereof I have hereunto set my Hand & caused the seal of the U S to be affixed. Done at the City of Washington this 19th day of January A D 1817: & of the Independence of the United States the forty first
        
          James MadisonBy the President,Jas Monroe Secy of State
        
      